Citation Nr: 1723363	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for lumbar spine stenosis (formerly spondylolisthesis decompression fixation fusion (L4-5), with hardware removal, foraminal stenosis (L3-4), and bilateral sciatica).

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1990 and from April 2010 to September 2013.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO)in Cleveland, Ohio that denied the Veteran's claim for service connection for spondylolisthesis decompression fixation fusion (L4-5), with hardware removal, foraminal stenosis (L3-4), and bilateral sciatica.  The claim has since been recharacterized as set forth above.

The Veteran has also expressed his disagreement with a June 2015 rating decision granting him service connection and a 0 percent evaluation for bilateral hearing loss.  However, because a Statement of the Case (SOC) has not yet been issued, and a substantive appeal has not yet been filed, that claim is not yet ripe for appellate review by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Before April 15, 2015, the Veteran's service-connected back disability was manifested, in relevant part, by: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; and muscle spasm and guarding not resulting in an abnormal gait or abnormal spinal contour.  It was not manifested by ankylosis during this period.

2.  Since April 15, 2015, the Veteran's service-connected back disability has been manifested by forward flexion of the lumbar spine limited to 60 degrees upon repetitive motion.




CONCLUSIONS OF LAW

1.  For the time period before April 15, 2015, the criteria for an initial rating in excess of 10 percent for lumbar spine stenosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DC 5238 (2016).

2.  For the time period since April 15, 2015, the criteria for a rating of 20 percent, but not higher, for lumbar spine stenosis has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DC 5238 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Assist and Notify

With respect to the Veteran's aforementioned claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent the Veteran sufficient notice by way of a January 2007 letter, which preceded the initial unfavorable decision on this claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA requested and obtained all pertinent and available service records, service treatment records (STRs), VA treatment records, private medical records, and federal agency records (those from the Social Security Administration, in this case).  The Veteran was afforded two VA examinations in relation to his claimed lumbar spine disability.  The first such examination was in April 2009.  VA obtained a second examination opinion in April 2015.  These VA examination opinions were based upon a review of the record and an in-person interview and examination of the Veteran.  Moreover, the opinions offered clear conclusions with supporting data and reasoned medical explanations connecting the two, where needed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran requested and was afforded the opportunity to appear for a hearing on this claim in September 2016.  However, he did not appear for the scheduled hearing, nor did he offer any reason for not appearing.  The Board finds that, when viewed in concert, the opinions obtained and the other evidence of record are entirely sufficient to decide the Veteran's claim.  All of the above considered, the Board finds that VA has satisfied its duties to notify and assist the Veteran in relation to this claim, and that there is no prejudice to the Veteran by proceeding with adjudication of the appeal.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran's lumbar spine disability has been rated as 10 percent disabling pursuant to the General Rating Formula for Diseases and Injuries of the Spine, DC 5238.

Under the General Rating Formula for Diseases and Injuries of the Spine, for a lumbar spine disability, a 10 percent rating is warranted for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spine contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

The Board has reviewed all evidence of record.  Relevant to this claim for an increased initial rating, the Veteran has submitted statements indicating that he has constant and severe back pain, nerve damage, has undergone surgery for the condition, and, as a result, is disabled from his work as an airline pilot.  The Veteran's service treatment records (STRs) from his first period of active duty service reflect no complaints or diagnoses of any lower back conditions or symptoms thereof.  The STRs from the Veteran's more recent period of active duty service, however, do reflect complaints of moderate to severe back pain.  A May 2012 Aeromedical Summary and a February 2013 note both indicate, in essence, that the Veteran has no significant range of motion or functional limitations, or gait abnormalities, due to his lumbar spine condition.  The STRs do not contain precise spine range of motion measurements, nor do they contain any indication of any findings of ankylosis.  The Veteran's VA and private medical records also reflect the Veteran's complaints of lower back pain, and some possibly associated pain, tingling, numbness and weakness in his legs.  They also mention, on occasion, limitations of the range of motion of the Veteran's spine.  However, they do not contain precise measurements of the range of motion of the Veteran's spine.  For example, a February 2008 note simply indicated that the Veteran's lumbar range of motion was adequate in all planes except for pain at the end of flexion and extension.  The Veteran's VA and private treatment records also contain no indication of any findings of ankylosis.  Records obtained from the Social Security Administration (SSA) also contain indications of some limitations of the Veteran's spinal range of motion.  Specifically, a note/report corresponding with a September 2008 SSA disability determination examination indicates that the Veteran's lumbar spine range of motion is reduced by about 20 percent.  However, it is unclear what baseline lumbar spine range of motion measurements the physician was comparing the Veteran's range of motion to.  Here again, as with all other evidence of record, the SSA records contain no indication of the presence of any ankylosis.
As previously mentioned, the Veteran was afforded two VA examinations.  During an April 2009 VA examination, the examiner determined that the Veteran's thoracolumbar spine range of motion measurements were as follows: flexion was 0 to 70 degrees; extension was 0 to 15 degrees; left lateral flexion was 0 to 25 degrees; left lateral rotation was 0 to 30 degrees; right lateral flexion was 0 to 20 degrees; and right lateral rotation was 0 to 30 degrees.  Pain on active range of motion was noted.  The Veteran was not experiencing flare ups, and repetitive use testing did not produce any additional limitations.  The examiner indicated that, while the Veteran did have kyphosis, the Veteran's muscle spasms, guarding, and localized tenderness were not severe enough to be responsible for an abnormal gait or spinal contour.  Finally, the examiner indicated that the Veteran's back condition caused him decreased stamina and strength, making it difficult for him to, among other things, lift and carry certain objects.

An April 2015 VA examination indicates that the Veteran's lumbar spine stenosis had progressed, and that his thoracolumbar spine range of motion measurements were then as follows: flexion was 0 to 65 degrees, with objective evidence of painful motion beginning at 60 degrees; extension was 0 to 15 degrees, with objective evidence of painful motion beginning at 10 degrees; left lateral flexion was 0 to 20 degrees, with objective evidence of painful motion beginning at 15 degrees; left lateral rotation was 0 to 20 degrees, with objective evidence of painful motion beginning at 15 degrees; right lateral flexion was 0 to 20 degrees, with objective evidence of painful motion beginning at 15 degrees; and right lateral rotation was 0 to 25 degrees, with objective evidence of painful motion beginning at 20 degrees.  After repetitive-use testing, the following range of motion measurements were recorded: forward flexion was 0 to 60 degrees; extension was 0 to 15 degrees; right lateral flexion was 0 to 20 degrees; left lateral flexion was 0 to 20 degrees; right lateral rotation was 0 to 15 degrees; and left lateral rotation was 0 to 15 degrees.  The examiner indicated that the Veteran had localized tenderness or pain to palpation in the left lumbar region and that he also had guarding or muscle spasms severe enough to result in an abnormal gait or spinal contour.  The examiner also reported that the Veteran had occasional flare-ups manifested by pain, stiffness, and weakness which could significantly limit his functional ability.  That pain on use or during flare-ups, according to the examiner, resulted in an additional 5-10 degree range of motion loss, as is, for the most part, reflected in the above-mentioned range of motion measurements after repetitive-use testing.

The Board assigns the greatest probative value to the VA examinations, as they are the most detailed and relevant with respect to the evaluation of the Veteran's lumbar spine condition.  The other medical evidence of record does not provide detailed, precise range of motion measurements nor any other sufficiently detailed findings upon which an appropriate evaluation may be based, considering the factors set forth in the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  With respect to the Veteran's statements, while the Board finds them competent and credible, they shed little light on the issue of the appropriate rating of the Veteran's lumbar spine disability, so the Board alots them less probative weight as compared to the VA examination reports. 

Thus, after review of all of the evidence of record, the Board finds that, taking into account the effects of repetitive use and the functional loss of the Veteran's lumbar spine, the character of his condition has been as follows.

Before April 15, 2015, the Veteran's service-connected back disability was manifested, in relevant part, by: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; and muscle spasm and guarding not resulting in an abnormal gait or abnormal spinal contour.  The record does not contain sufficient evidence of additional range of motion limitations or ankylosis for this period.
 
Since April 15, 2015, the Veteran's service-connected back disability has been manifested by forward flexion of the lumbar spine limited to 60 degrees upon repetitive motion.  Here again, the record does not contain sufficient evidence of additional range of motion limitations or ankylosis for this period.

Accordingly, based on the limitation of the Veteran's thoracolumbar forward flexion, the combined range of motion of his thoracolumbar spine and the severity of his muscle spasm and guarding during the period in question, the Board finds that a 10 percent evaluation is warranted for the period before April 15, 2015, and a 20 percent evaluation is warranted since April 15, 2015.

The criteria for the higher 30, 40, 50 and 100 percent ratings are not met since there is no evidence of record indicating that the Veteran's thoracolumbar forward flexion is limited to 30 degrees or less, or that his disability is at all manifested by spinal ankylosis.  There is also no indication of doctor-prescribed bedrest, as would warrant the application of Diagnostic Code 5243 for intervertebral disc syndrome.

III.  Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran was unemployable due to the service-connected conditions on appeal.  As mentioned earlier, the only evidence coming close to establishing that the Veteran was unemployable are his private medical records which indicate that he is disabled from his work as an airplane pilot due to his lumbar spine condition.  However, those records do not indicate that he has ever been disabled from all gainful employment, entirely.  In fact, an October 2014 note from one of the Veteran's private physicians provides that, although he has been totally disabled from his occupation as a pilot, he is now, or at least was then, working as an engineer.  The VA examination reports indicated that the Veteran had certain functional limitations, which, for example, prevented him from sitting without adjusting position, standing, and walking for extended periods of time, or from lifting heavy objects, but those limitations do not render him unemployable, as used in the context of determinations of entitlement to TDIU.  Therefore, a grant of TDIU is not warranted at this time. 


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine stenosis (formerly spondylolisthesis decompression fixation fusion (L4-5), with hardware removal, foraminal stenosis (L3-4), and bilateral sciatica) for the period prior to April 15, 2015 is denied.

Entitlement to a rating of 20 percent, but not higher, for lumbar spine stenosis (formerly spondylolisthesis decompression fixation fusion (L4-5), with hardware removal, foraminal stenosis (L3-4), and bilateral sciatica) for the period from April 15, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran has expressed his disagreement with a June 2015 rating decision granting him service connection and a zero percent evaluation for bilateral hearing loss; however, a SOC has not yet been issued.  In Manlincon, 12 Vet. App. 238, the Court held that where a Notice of Disagreement is filed but a SOC has not been issued, the Board must remand the claim to the RO so that an SOC may be issued.  Accordingly, this claim is remanded so that the RO may issue an SOC.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  Remind the Veteran that a timely substantive appeal must be filed to perfect the appeal.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to the issue, return the claim to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


